Exhibit 10.2

 

JACOBS ENGINEERING GROUP INC. AND SUBSIDIARIES

 

INCENTIVE BONUS PLAN

 

Effective 10/1/2004

 

FOR OFFICERS AND KEY MANAGERS

 

Summary of the Program

 

The purpose of the Jacobs Engineering Group Inc. and its subsidiaries
(“Company”) Incentive Bonus Plan (the “Plan”) is to promote the success of the
Company by attracting and retaining highly qualified people who perform to the
best of their abilities to achieve Company objectives and profitability. This
program is designed to cover designated officers and key managers of Jacobs
Engineering Group Inc. and its subsidiaries. Key managers are defined as
management level personnel who do not normally receive overtime compensation and
who have been approved for participation by the President, the Chairman and
Chief Executive Officer and the Human Resources and Compensation Committee
(“Committee”) of Jacobs’ Board of Directors.

 

Each year a bonus pool is determined by a formula approved by the Committee.
From the pool up to 80 percent activities is allocated to participants in the
Plan, with the balance reserved for distribution to nonparticipating employees
who have made an outstanding contribution during the year. The allocation of the
participant’s portion of the pool may be up to 50 percent by formula with the
balance allocated solely at the discretion of the President and the Chairman and
Chief Executive Officer. The allocation of the nonparticipant’s portion of the
pool is totally at the discretion of the President and Chairman of the Board and
Chief Executive Officer. All award recommendations are approved by the Committee
who has sole and absolute discretion to administer the plan.

 

Bonuses are paid in three annual installments. The first installment is paid
approximately three months after the close of the first fiscal year to which it
pertains. A participant is not vested in any future installments. A participant
must be employed by the Company at the date each future installment is paid as
the bonus is not only for service done in a particular year but also for
services to be rendered in the years when future installments may be paid. The
bonus award reflects recognition of performance attained and expected to be
attained in the future. If an employee is a participant in the plan for less
than a full year, the measure of his or her

 



--------------------------------------------------------------------------------

Page #2

  CONFIDENTIAL

Incentive Bonus Plan

   

 

bonus will be prorated accordingly. If a participant’s employment is severed
from the Company at any time prior to the time a future installment is to be
paid, such installment and any and all future installments are automatically
forfeited. For the purposes of this program, a participant will be

 

considered employed by the Company for purposes of receiving future installments
only if on the date of payment, the participant is an active full time employee
with the Company.

 

Bonus Pool Formula

 

The bonus pool is established as a percentage of pretax, pre-bonus earnings
above a preset trigger point. The trigger point for each fiscal year will be
established by the Committee. Once the trigger point is reached, the bonus pool
accrues at 20 percent of pretax, pre-bonus income in excess of the trigger
point. When a pretax, pre-bonus earnings reaches two times the trigger point,
the accrual increases to 25 percent of pretax, pre-bonus income in excess of two
times the trigger point. The percentage rate used for calculating the trigger
point is established each year based on economic and market conditions in effect
at that time. The bonus pool formula is subject to change at any time and is
determined at the sole and absolute discretion of the Committee.

 

Allocation of Bonus Pool

 

Twenty percent of the bonus pool is reserved for nonparticipants in the Plan.
The balance of the pool is allocated to the Plan participants, 50 percent based
on their weighted salary (using factors approved by the Committee each year)
versus the total weighted salaries of all participants of the plan and 50
percent at the discretion of the President and Chairman. The weighted salaries
will be determined by multiplying the salary earned while a participant in the
plan times the weighting factors as determined by the Chairman of the Board and
Chief Executive Officer and the Committee.

 

If a participant moves from one level to another during the year, the different
weighting factors would be applied to the salary earned at each level.

 



--------------------------------------------------------------------------------

Page #3

  CONFIDENTIAL Incentive Bonus Plan    

 

Payments

 

An Award shall be paid at such time or times as determined by the Committee, in
its sole and absolute discretion. The Committee may reduce any award up to the
date of payment. All payments are subject to federal, state, or local taxes
unless deferred pursuant to the terms of a Company sponsored plan a participant
may be eligible for.

 

Modifications and Administration

 

This Plan is provided at the discretion of the Committee and the Committee
reserves the right to alter or modify it in the future. The Committee is
responsible for the administration of the Plan and has the exclusive right to
make any and all interpretations, rules, and regulations regarding the Plan.

 